Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-9 are presenting for examination.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 1029a)(2) as being anticipated by Acton (US Pat. No. 10,587,551).

4.	As to claims 1 & 7, Acton teaches [see Fig 7] a method for communicating by means of messaging service messages [see col 31, lines 31-33] between at least one sender 720-7 and at least one recipient 720-4 via at least one messaging service, wherein the messaging services are or will be communicatively connected with an integration platform [750] and
a message 760 is sent from the sender 720-7 by means of the messaging service using a sender-specific sender messaging service identity [sender 720-7 identity] and a recipient-specific sender messaging service identity [recipient 720-4 identity] to the integration platform 750, a stored sender-specific or recipient-specific platform identity is assigned in the integration 
a recipient-specific recipient identity associated with the recipient specific platform identity is identified and the message is passed from the integration platform 750 to the recipient-specific recipient identity 720-4, see col 22, lines 1-11.
Also, see col 23, lines 64-65, col 24, lines 9-12.

5.	As to claim 2, the recipient-specific recipient identity [recipient 720-4 identity]
is linked to an operator interface [within the platform 750] and the message is passed to the operator interface, see col 22, lines 1-2.

6.	As to claim 3, a recipient-specific recipient messaging service identity of the messaging service for another messaging service is identified as the recipient-specific recipient identity and the message is passed from the integration platform to the recipient-specific recipient messaging service identity, see col 3, lines 20-22, col 22, lines 1-11.

7.	As to claim 4, the message is designed for carrying out an in-band control and contains at least one key word for identifying the recipient, said key word is assigned to the recipient specific platform identity in the integration platform, see col 19, lines 40-44.

8.	As to claim 5, a recipient-specific platform identity [recipient 720-4 identity]
is or will be stored on integration platform for the recipient and is coupled to multiple recipient-specific messaging service identities for the recipient, see col 21, lines 64-67.



10.	As to claim 8, an integration platform comprising a control logic and a database comprising assignments of sender-specific and recipient-specific messaging service identities and platform identities, wherein the integration platform is designed for communicating with the database [repository 415], and has at least one messaging service interface for communicating with a messaging service, see  col 16, lines 65-67, col 18, lines 1-6.

11.	As to claim 9, the database [415] is a relational database, a document-oriented database, or a NoSQL database, see col 16, lines 65-67, col 18, lines 1-6.
Therefore, it can be seen from paragraphs 4-11 that Acton anticipates claims 1-9.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457




/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
02/13/2021